         Case 1:18-cr-00879-SHS Document 230 Filed 07/29/20 Page 1 of 1
                                                                            USDCsDNY
                                                                          r ·noan~mNT
UNITED STATES DISTRICT COURT
                                                                          fl ELffl'RONtCALLY FJLBD ·
SOUTHERN DISTRICT OF NEW YORK                                             t:;
                                                                            DOC It:                      ,
-------------------------------------------------------------x            ~ ic.f~ i/@JJJ~
UNITED STATES OF AMERICA,                                        18-Cr-879 (SHS)

                -v-                                              ORDER

EVELIN JIMENEZ,

                                  Defendant.

-------------------------------------------------------------x



SIDNEY H. STEIN, U.S.D.J.
       The videoconference scheduled for today is adjourned to August 4, 2020, at 11 :00 a.m.
To optimize use of the Court's video conferencing technology, all participants in the call must:
         1.     Use a browser other than Microsoft Explorer to access Skype for Business;
         2.     Position the participant's device as close to the WiFi router as is feasible;
       3.     Ensure any others in the participant's household are not using WiFi during the
period of the call;
       4.    Unless the participant is using a mobile telephone to access Skype for Business,
connect to audio by having the system call the participant; and
        S.      If there is ambient noise, the participant must mute his or her device when not
 speaking.
          Co-counsel, members of the press, and the public may access the audio feed of the conference
 by calling 917-933-2166, and use Conference ID: 977213948.


Dated: New York, New York
       July 29, 2020
